NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


JONATHAN SIMONELL, DOC #528933,           )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-4535
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed October 17, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b) (2) from the Circuit Court for
Sarasota County; Charles E. Roberts,
Judge.

Jonathan Simonell, pro se.



PER CURIAM.


             Affirmed.


NORTHCUTT, MORRIS, and LUCAS, JJ., Concur.